                  Case 19-12484-MFW                Doc 207       Filed 02/05/20         Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                         Chapter 11

    JUNO USA, LP, et al., 1                        Case No. 19-12484 (MFW)

                     Debtors.                      (Jointly Administered)

                                                   Related Docket No. 130


                NOTICE OF CANCELLATION OF HEARING SCHEDULED FOR
                MARCH 10, 2020 AT 10:30 A.M. (PREVAILING EASTERN TIME)

             PLEASE TAKE NOTICE that the hearing scheduled to be held in the above-captioned

Chapter 11 Cases on March 10, 2020 at 10:30 a.m. (prevailing Eastern Time) has been cancelled

with permission of the Court.

Dated: February 5, 2020                                 CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware


                                                        /s/ William E. Chipman, Jr.
                                                        William E. Chipman, Jr. (No. 3818)
                                                        Mark L. Desgrosseilliers (No. 4083)
                                                        Mark D. Olivere (No. 4291)
                                                        Hercules Plaza
                                                        1313 North Market Street, Suite 5400
                                                        Wilmington, Delaware 19801
                                                        Telephone:     (302) 295-0191
                                                        Facsimile:     (302) 295-0199
                                                        Email:         chipman@chipmanbrown.com
                                                                       desgross@chipmanbrown.com
                                                                       olivere@chipmanbrown.com

                                                        Counsel for the Debtors and Debtors-in-Possession




1
      The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification number,
      are: Juno USA, LP (5772); Sabo One LLC (2759); Juno Oregon LLC (4462); Vulcan Cars LLC (4733); GT Forge,
      Inc. (1093); and Omaha LLC (8656). The mailing address for the Debtors listed above is 74 West Long Lake
      Road, Suite 205, Bloomfield Hills, Michigan 48304.
